DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, and 7-17 are pending, claims 2 and 6 have been cancelled, and claims 1, 3-5, and 7-17 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 2009/0245600), in view of Merck (US 2017/0027650).
Regarding claim 1, Hoffman discloses a control apparatus (151, figure 1a) for a medical system (see 100, figure 1a), comprising: circuitry (computer 151 [0047]) configured to: recognize instruction information (manipulating control input devices 160…a computer 151…directs movement [0047]; figure 1a) for indicating an area whose image is to be captured by a surgical camera (endoscopic camera 101b, figure 1a) that is inserted into an inside of a human body through a trocar (trocar or cannula [0058]) and captures an image of the inside of the human body (field of view [0047]); generate first control information for pivoting the surgical camera about the trocar from a first angle to a second angle (mechanical panning [0160]; accomplished through pivoting, where the robotic surgical arm 158b in figure 1b have pivotally coupled joints [0059]), different from the first angle, based on the instruction information (endoscopic camera…mechanically panned [0161]) and second control information (zoom factor for the fovea…automatically determined by a distance from the end of the endoscopic camera to the operative site [0203]) for magnifying an area in an image (fovea 650c, figure 7d) captured by the surgical camera at the second angle, wherein the first control information moves a field of view to be captured toward an end of a viewing angle of the surgical camera (endoscopic camera 101b…mechanically panned…to an image position 702d [0161], see figure 7d) and the area to be magnified in the image captured at the second angle corresponds to a central region in an image captured at the first angle (without any centering process..[0161], see 650c, figure 7d); and magnify the area to be magnified in the image captured at the second angle (zoomed image or fovea 650 [0162]). The area to be magnified (the fovea) captured at the second angle (see position of 650c with respect to 702d, figure 7d) corresponds to a central region in an image captured at the first angle (650c could previously have been centered with respect to 702 prior to pivoting/panning). Hoffman is silent regarding a magnified image is centered.
Merck teaches a mother video feed acquired by an endoscopic video capture device (abstract). A daughter video feed (see 17a or 18a, figure 2) is a sub-image or sub-portion of the mother video feed, such as a window/cropped or zoomed in portion of the mother video feed ([0026]). The daughter images can be independently panned and zoomed ([0026]). Routers (8 and 9, figure 1) can window, frame, or crop a respective daughter video feed ([0029]). Additionally, the routers can pan, zoom in/out, frame or otherwise manipulate a portion of the mother video feed into independently moving daughter video feeds ([0029]). Each daughter video feed can be centered, thereby becoming independent of the framing or centering of a mother video feed ([0010]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the control apparatus of Hoffman with a router (8 or 9, figure 1) to independently center, pan, zoom in/out, frame, or otherwise manipulate the portion of the mother video feed ([0010] and [0029]). Doing so would reduce or even eliminate unwanted image motion ([0010]). The modified apparatus would have a magnified image is centered (centered…independent …of mother video feed [0010]; Merck).
Regarding claim 3, Hoffman further discloses the circuitry is further configured to capture the area in the image captured at the first angle before the surgical camera is moved (without any centering process [0161]).  
Regarding claim 4, Hoffman further discloses the larger the pivoting of the surgical camera based on the first control information is, the higher the magnification of the area in the image captured at the second angle (the zoom factor…determined by a distance [0203]).  
Regarding claim 5, Hoffman further discloses a support arm device (see 156 and 158 for 101b, figure 1a) that supports the surgical camera is controlled based on the first control information (directs movement…101a-101c [0047]).  
Regarding claim 7, Hoffman further discloses the circuitry is further configured to: perform an electronic zooming process for magnifying the area in the image captured at the second angle (zoom factor…automatically determined by a distance [0203]).  
Regarding claim 8, Hoffman further discloses the instruction information is sent from a foot switch operated by a user (operator O can use his feet…foot-pedals 318…and generate additional controls signals to control the robotic instruments 101 as well as the endoscopic camera [0067]; see figure 3), a movement recognition camera for detecting movement of the head of the user, a line-of-sight detection camera for detecting the direction of the line of sight of the user, or a microphone for acquiring speech information from an utterance of the user.  
Regarding claim 9, Hoffman discloses a control method (see computer 151, figure 1a) for a medical system (see 100, figure 1a), comprising: recognizing instruction information (manipulating control input device 160…a computer 151…directs movement [0047]; figure 1a) for indicating an area whose image is to be captured by a surgical camera (endoscopic camera 101b, figure 1a) that is inserted into an inside of a human body through a trocar (trocar or cannula [0058]) and captures an image of the inside of the human body (field of view [0047]); generating first control information for pivoting the surgical camera about the trocar from a first angle to a second angle (mechanical panning [0160]; accomplished through pivoting, where the robotic surgical arm 158b in figure 1b have pivotally coupled joints [0059]), different from the first angle, based on the instruction information (endoscopic camera…mechanically panned [0161]) and second control information (zoom factor for the fovea…automatically determined by a distance from the end of the endoscopic camera to the operative site [0203]) for magnifying an area in an image (fovea 650c, figure 7d) captured by the surgical camera at the second angle, wherein the first control information moves a field of view to be captured toward an end of a viewing angle of the surgical camera (endoscopic camera 101b…mechanically panned…to an image position 702d [0161], see figure 7d) and the area to be magnified in the image captured at the second angle corresponds to a central region in an image captured at the first angle (without any centering process…[0161]; figure 7d); and magnifying the area to be magnified in the image captured at the second angle (zoomed image or fovea 650 [0162]). The area to be magnified (the fovea) captured at the second angle (see position of 650c with respect to 702d, figure 7d) corresponds to a central region in an image captured at the first angle (650c could previously have been centered with respect to 702 prior to pivoting/panning). Hoffman is silent regarding a magnified image is centered.
Merck teaches a mother video feed acquired by an endoscopic video capture device (abstract). A daughter video feed (see 17a or 18a, figure 2) is a sub-image or sub-portion of the mother video feed, such as a window/cropped or zoomed in portion of the mother video feed ([0026]). The daughter images can be independently panned and zoomed ([0026]). Routers (8 and 9, figure 1) can window, frame, or crop a respective daughter video feed ([0029]). Additionally, the routers can pan, zoom in/out, frame or otherwise manipulate a portion of the mother video feed into independently moving daughter video feeds ([0029]). Each daughter video feed can be centered, thereby becoming independent of the framing or centering of a mother video feed ([0010]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the control method of Hoffman with a router (8 or 9, figure 1) to independently center, pan, zoom in/out, frame, or otherwise manipulate the portion of the mother video feed ([0010] and [0029]). Doing so would reduce or even eliminate unwanted image motion ([0010]). The modified method would comprise a magnified image is centered (centered…independent …of mother video feed [0010]; Merck).
Regarding claim 10, Hoffman discloses a medical system (see 100, figure 1a) comprising: circuitry (computer 151 [0047]) configured to recognize instruction information (manipulating control input device 160…a computer 151…directs movement [0047]; figure 1a) for indicating an area whose image is to be captured by a surgical camera (endoscopic camera 101b, figure 1a) that is inserted into an inside of a human body through a trocar (trocar or cannula [0058]) and captures a first image of the inside of the human body at a first angle (field of view [0047]), generate first control information for pivoting the surgical camera about the trocar from the first angle to a second angle (mechanical panning [0160]; accomplished through pivoting, where the robotic surgical arm 158b in figure 1b have pivotally coupled joints [0059]), different from the first angle, based on the instruction information (endoscopic camera…mechanically panned [0161]) and second control information (zoom factor for the fovea…automatically determined by a distance from the end of the endoscopic camera to the operative site [0203]) for magnifying an area in an image (fovea 650c, figure 7d) captured by the surgical camera at the second angle, wherein the first control information moves a field of view to be captured toward an end of a viewing angle of the surgical camera (endoscopic camera 101b…mechanically panned…to an image position 702d [0161], see figure 7d) and the area to be magnified in the image captured at the second angle corresponds to a central region in an image captured at the first angle (without any centering process…[0161]; figure 7d); and magnify the area to be magnified in the image captured at the second angle (zoomed image or fovea 650 [0162]); a support arm device (156 and 158 for 101b, figure 1a) that supports the surgical camera, controlled based on the first control information (directs movement…101a-c [0047]); and the surgical camera controlled based on the second control information (fovea 650c [0161]; zoom factor…distance [0203]). The area to be magnified (the fovea) captured at the second angle (see position of 650c with respect to 702d, figure 7d) corresponds to a central region in an image captured at the first angle (650c could previously have been centered with respect to 702 prior to pivoting/panning). Hoffman is silent regarding a magnified image is centered.
Merck teaches a mother video feed acquired by an endoscopic video capture device (abstract). A daughter video feed (see 17a or 18a, figure 2) is a sub-image or sub-portion of the mother video feed, such as a window/cropped or zoomed in portion of the mother video feed ([0026]). The daughter images can be independently panned and zoomed ([0026]). Routers (8 and 9, figure 1) can window, frame, or crop a respective daughter video feed ([0029]). Additionally, the routers can pan, zoom in/out, frame or otherwise manipulate a portion of the mother video feed into independently moving daughter video feeds ([0029]). Each daughter video feed can be centered, thereby becoming independent of the framing or centering of a mother video feed ([0010]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the medical system of Hoffman with a router (8 or 9, figure 1) to independently center, pan, zoom in/out, frame, or otherwise manipulate the portion of the mother video feed ([0010] and [0029]). Doing so would reduce or even eliminate unwanted image motion ([0010]). The modified system would have a magnified image is centered (centered…independent …of mother video feed [0010]; Merck).
Regarding claim 11, Hoffman further discloses the surgical camera is an endoscope (endoscopic camera 101b [0045]).  
Regarding claim 12, Hoffman further discloses the circuitry is further configured to capture the area in the image captured at the first angle before the surgical camera is moved (without any centering process [0161]).  
Regarding claim 13, Hoffman further discloses the larger the pivoting of the surgical camera based on the first control information is, the higher the magnification of the area in the image captured at the second angle (the zoom factor…determined by a distance [0203]).  
Regarding claim 14, Hoffman further discloses the surgical camera is an endoscope (endoscopic camera 101b [0045]).  
Regarding claim 15, Hoffman further discloses further comprising capturing the area in the image at the first angle before the surgical camera is moved (without any centering process [0161]).  
Regarding claim 16, Hoffman further discloses the larger the pivoting of the surgical camera based on the first control information is, the higher the magnification of the area in the image captured at the second angle (the zoom factor…determined by a distance [0203]).  
Regarding claim 17, Hoffman further discloses the surgical camera is an endoscope (endoscopic camera 101b [0045]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        September 29, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795